ITEMID: 001-93410
LANGUAGEISOCODE: ENG
RESPONDENT: ALB
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF GRORI v. ALBANIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 3 (substantive aspect);Violation of Art. 5-1;Violation of Art. 34;Non-pecuniary damage - award
JUDGES: Giovanni Bonello;Ján Šikuta;Josep Casadevall;Kristaq Traja;Nicolas Bratza;Päivi Hirvelä
TEXT: 6. The applicant was born in 1971 and is currently serving sentences of life imprisonment and 15 years’ imprisonment in Peqin High Security Prison (Albania).
7. On 6 October 1997 the Italian authorities issued an arrest warrant in respect of the applicant, charging him with the premeditated homicide of an Albanian national in Milan, Italy.
8. On 2 February 2001 the applicant was sentenced in absentia to life imprisonment by the Milan Assize Court of Appeal on a count of murder and to five years’ imprisonment on a count of illegal possession of firearms.
9. On 16 February 2001 the Italian authorities issued a second arrest warrant concerning the applicant which related to a new charge against him, namely participation in a criminal organisation and international narcotics trafficking. From the documents in the file it transpires that during the period of the proceedings before the Italian courts the applicant was carrying on a lawful business and resided in Albania.
10. On 29 April 2001 Interpol Albania transmitted to the Tirana Police the two arrest warrants mentioned above. On the same date the Chief of the Tirana Criminal Police ordered that “the arrest warrants be immediately enforced”.
11. On 30 April 2001 Interpol Rome sent a fax to the Albanian authorities seeking the initiation of criminal proceedings against the applicant for crimes committed on Italian territory.
12. On 30 April 2001 the applicant was arrested in Albania on the strength of the arrest warrant issued on 16 February 2001 by the investigating judge at the Milan Court of Appeal. The charge related to the applicant’s involvement in a criminal organisation and international drug trafficking.
13. On 1 May 2001 the applicant was remanded in detention for 15 days.
14. On 12 May 2001 the Tirana District Court, (“the District Court”), dismissed an appeal by the applicant against the grounds of his arrest. On the same day, the prosecutor informed the applicant about the charges against him, namely participation in a criminal organisation and international narcotics trafficking.
15. On 15 May 2001 the District Court upheld the prosecutor’s application and ordered the applicant’s detention in prison for an undetermined period. On 4 June 2001 the Supreme Court upheld the decision.
16. In June and December 2001 the General Prosecutor’s Office repeatedly requested the Italian authorities to transmit the evidence that grounded the charges against the applicant. In January 2002 the request was also repeated by the Albanian Minister of Justice.
17. On 30 July 2002 the General Prosecutor’s Office instituted criminal proceedings in the Tirana District Court, charging the applicant with international narcotics trafficking (hereinafter “the criminal proceedings”).
18. On 29 December 2003 the District Court found the applicant guilty of establishing a criminal organisation and international narcotics trafficking and sentenced him to 19 years’ imprisonment. According to the applicant, the conviction related to a new charge of which he had never been informed. On 25 June 2004 the Tirana Court of Appeal, (“the Court of Appeal”), upheld the District Court’s judgment but changed the applicant’s sentence to 17 years’ imprisonment. The applicant appealed to the Supreme Court. On 23 June 2006 the Supreme Court changed the qualification of one of the criminal offences of which the applicant had been convicted. It upheld the Court of Appeal’s judgment and changed the applicant’s sentence to 15 years’ imprisonment. A constitutional complaint by the applicant to the Constitutional Court against the above-mentioned judgments is still pending.
19. On 21 February 2002, while the applicant was in detention on remand on the charges of participation in a criminal organisation and international narcotics trafficking (see paragraph 12 above), the Milan public prosecutor’s office asked the Italian Ministry of Justice to request the Albanian authorities to validate in Albania the sentence imposed on the applicant by the Milan Assize Court of Appeal on 2 February 2001, which had become final on 30 January 2002.
20. On 28 March 2002 the Italian Ministry of Justice, among other things, informed the Milan public prosecutor’s office that the Italian authorities could not seek the validation and enforcement in Albania of a criminal judgment delivered by the Italian courts, in view of the fact that neither country was party to any international agreement on the matter. On the same day the Italian Ministry of Justice transmitted the above-mentioned judgment, for information purposes, to the Albanian Embassy in Rome.
21. On 8 April 2002 the Albanian Embassy in Rome, in a letter with the misleading heading “Transfer of an Albanian national currently detained in Italy”, informed the Albanian Government of the “request for extradition” by the Italian Ministry of Justice concerning the applicant, who, according to the Embassy’s letter, was “serving a sentence in Italy”.
22. On 23 April 2002 the Governments of Italy and Albania signed an agreement for the transfer of sentenced persons, which was ratified by the respective parliaments in 2003 and 2004.
23. On 3 May 2002 the Albanian Ministry of Justice, under Article 512 of the Albanian Code of Criminal Procedure (“the CCP”), requested the General Prosecutor’s Office to institute proceedings for the validation and enforcement in Albania of the judgment concerning the applicant delivered by the Italian court.
24. On 15 May 2002 the District Court, in a single-judge panel, ordered the applicant’s detention pending the proceedings for the validation and enforcement in Albania of the Milan Assize Court of Appeal’s judgment of 2 February 2001. The applicant was served with the decision while he was in detention in connection with the criminal proceedings referred to above (see paragraphs 17-18 above).
25. On 10 May 2002, under Articles 512 and 514 of the CCP, the General Prosecutor’s Office initiated proceedings before the District Court for the validation and enforcement in Albania of the judgment delivered by the Milan Assize Court of Appeal (hereinafter “the validation and enforcement proceedings”).
26. According to the applicant’s submissions to the District Court in May 2002, Article 514 of the CCP required, inter alia, his consent for the validation and enforcement in Albania of the Milan Assize Court of Appeal’s judgment, which consent he decided not to give (see paragraph 85 below).
27. On 13 June 2002 Parliament adopted amendments to the provisions of the Code of Criminal Procedure, which, inter alia, repealed the requirement of the detainee’s consent provided for in point (e) of Article 514 of the CCP (see paragraph 86 below).
28. On 17 June 2002 the General Prosecutor filed further observations with the District Court, pointing out, among other things:
“...in spite of the fact that the consent of the sentenced person is required by Article 514 (e) of the CCP for the validity in Albania of a sentence imposed by a foreign authority, this should be interpreted only in circumstances involving the transfer of sentenced persons and not in such a manner as to hinder the course of justice. Moreover, Parliament, by Law no. 8813 of 13 June 2002, abrogated point (e) of Article 514 of the CCP...”
29. On 20 June 2002 the District Court rejected the General Prosecutor’s request as not being in compliance with the requirement in Article 514, point (e), of the CCP. The court held:
“...the requirement laid down in Article 514, point (e), of the CCP is necessary for the validity and enforcement in Albania of a sentence imposed by a foreign authority in accordance with the Convention on the Transfer of Sentenced Persons and the provisions of domestic law. In accordance with the wording of the above-mentioned Article, the consent of sentenced persons is required without any distinction between the circumstances of the transfer of detainees or the validity of the sentence imposed by a foreign court. Moreover, Law no. 8813 of 13 June 2002, which abrogates point (e) of Article 514, is not applicable in the present case since it has not come into force for the time being ...”
30. On 24 July 2002 the Court of Appeal dismissed an appeal by the General Prosecutor. The court upheld the reasoning set out in the District Court’s judgment and held that Law no. 8813 of 13 June 2002 could not be applicable retroactively on the ground that it would have resulted in more severe provisions being applied to the applicant’s detriment.
31. On an unspecified date in 2002 the General Prosecutor lodged an appeal with the Supreme Court (Criminal Division) against the Court of Appeal’s judgment.
32. On 29 October 2002, in order to harmonise and amend the courts’ practice (për unifikimin dhe ndryshimin e praktikës gjyqësore), the President of the Supreme Court relinquished jurisdiction in favour of the Supreme Court’s Joint Benches.
33. On 30 January 2003 the Supreme Court, Joint Benches, quashed the judgments of the Court of Appeal and the District Court and remitted the case for fresh consideration to the District Court. In its judgment, the Supreme Court interpreted provisions of the CCP relating to extradition, the transfer of sentenced persons and the validity and enforcement in Albania of sentences imposed by foreign courts, giving its definition from the standpoint of international law principles and inter-State cooperation. The court held that in circumstances where no ruling could be given on a specific issue because the relevant provisions were inadequate, a legal basis could be provided by international customs, namely the principle of good will and reciprocity, and treaties. In the present case, finding that the requirement laid down in Article 514, point (e), of the CCP was inadequate, it considered that the European Convention on the International Validity of Criminal Judgments and the European Convention on the Transfer of Sentenced Persons provided a sufficient basis for the validation and enforcement in Albania of the Milan Assize Court of Appeal’s judgment.
34. The judgment stated, in so far as relevant, the following:
“The transfer of sentenced persons has been regulated by the European Convention on the Transfer of Sentenced Persons as ratified by the Parliament of the Republic of Albania and published in the Official Journal no. 22 of 1999 (...). The European Convention on the International Validity of Criminal Judgments has been signed but not yet ratified by the Parliament. As such, this Convention cannot be considered a constituent part of the domestic legal corpus and is not directly applicable. However, its signature and the approval of the engaging provision according to which the State recognises and respects the generally recognised norms and principles of the international law, guide us to understand, interpret and justly apply the provisions of the CCP at issue.
(...)
In the case of validity and enforcement of a foreign criminal judgment, the reference to and the solution of the case in accordance with point (e) of Article 514 of the CCP, at the material time, would be nonsense. Were the court to regard the consent of the sentenced person as essential, that would lead to an ad literam interpretation of the provision, as applied by the District Court and the Court of Appeal. However, the interpretation of a legal provision is rather complex. In the event the ad literam interpretation leads to an absurdity [nonsense], a logical and systemic interpretation prevails. According to this interpretation, the said provision shall be interpreted in a reasonable manner. This means that the notion of “the consent of the sentenced person” cannot be broadly interpreted. It should be narrowly interpreted so as not to lead to an absurdity, which would be the case, were the appellant to give his consent to serve the criminal sentence in his country. As it transpires from the acts, the appellant was tried in absentia since he absconded from the Italian justice.
(...)
The consent of a person sentenced by a foreign court is a sine qua non for the determination of the question whether the sentence is served in the sentencing State or in the detainee’s country of origin, that is in the prisons of the country of which he is a citizen [emphasis added in the original text].
(...)
This decision of the Supreme Court, Joint Benches, finally resolves the problem, holding that the lack of consent by the sentenced person for the validation of a foreign criminal judgment is not an obstacle for the Albanian courts to proceed with such a validation and recognition [emphasis added in the original text].
During the examination of the case, the appellant’s counsel stated that there is no bilateral agreement between Albania and Italy as regards the validity and enforcement of criminal judgments. They maintained that such an act would impinge upon the sovereignty of the Albanian state, which is exercised by the Parliament through the ratification of an international or bilateral agreement. This claim is unfounded. The Albanian Parliament manifested its sovereign will through the enactment of the CCP, whose provisions at issue should be applied in accordance with their meaning and the unified interpretation of the Supreme Court as outlined above.
It must be underlined that in the absence of signed and ratified instruments, the generally recognised norms of the international law may apply in accordance with the principle of good will and reciprocity. Pursuant to the CCP, the Ministry of Justice is responsible for jurisdictional relations with foreign authorities, including the Italians.
According to Article 512 of the CPP, it is within the discretion of the said Ministry as a manifestation of the political will of the Albanian State, to request the validation before a court of a foreign judgment. The Court shall not examine this kind of discretion. It shall only examine whether the request has been made by the competent authority in accordance with the law and whether the documentation is complete.”
35. In the retrial proceedings before the District Court, the applicant claimed that there had been no request by the Italian authorities for the validation of the Italian criminal judgment against him, having also regard to the Italian authorities’ letter of 28 March 2000 (see paragraph 20 above). Furthermore, he added that there was no bilateral agreement between the two States for such a validation to take effect. The applicant also relied on the fact that he had not given his consent for the validation.
36. On 20 May 2003 the District Court, sitting as a bench of three judges, relied entirely on the judgment of the Supreme Court of 30 January 2003. It held that the sentence imposed by the Milan Assize Court of Appeal was compatible with the provisions of the Albanian CCP as amended by Law no. 8813 of 13 June 2002. It ruled that the applicant should serve cumulative sentence of life imprisonment in Albania on a count of murder and a count of illegal possession of firearms.
37. The presiding judge, E.K., expressed a partly dissenting opinion on the above-mentioned judgment, reminding the court that the relevant statutory provisions laid down a maximum penalty of 25 years’ imprisonment instead of life imprisonment as imposed in the applicant’s case.
38. According to the applicant’s submissions in the present proceedings before the Court, the District Court applied those parts of Law no. 8813 of 13 June 2002 that contributed to the aggravation of his situation. Moreover, in accordance with Article 13 of the CCP as amended by the above-mentioned Law, the court should have sat in a single-judge formation in his case. Furthermore, he maintained that, having regard also to Judge E.K.’s dissenting opinion, the composition of the bench could have influenced the outcome of the proceedings.
39. On an unspecified date in 2003 the applicant filed an appeal, invoking the same grounds as he did before the District Court.
40. On 10 September 2003 the Court of Appeal dismissed the appeal and upheld the District Court’s judgment, fully relying on the Supreme Court’s judgment of 30 January 2003.
41. The applicant noted that at the last hearing of the appeal proceedings, Judge Sh.B., who had presided over the trial until that moment, had been substituted by Judge D.B. without a formal decision.
42. The applicant produced to the Court two Court of Appeal judgments which have the same text but were delivered by two different benches: the first by a bench presided over by Sh.B. and the second by another bench presided over by D.B.
43. On 9 October 2003 the applicant lodged an appeal with the Supreme Court. He relied on almost the same grounds of appeal as he did before the District Court and the Court of Appeal. Moreover, the applicant challenged the application of the generally recognised norms of international law as inadequate and imprecise.
44. On 30 January 2004 the Supreme Court dismissed the applicant’s appeal as the grounds of appeal fell outside the scope of Articles 432 and 448 § 2 of the CCP (see paragraphs 82 and 83 below).
45. In April 2004 the applicant appealed to the Constitutional Court challenging the Supreme Court’s judgments of 30 January 2003 and 30 January 2004. He alleged that the proceedings had been unfair in various respects. In particular, he complained that the criminal proceedings had been in breach of the CCP’s requirements as laid down in Articles 13 (composition of courts), 514 (sentenced persons’ consent) and 512 (for the validation and enforcement in Albania of a sentence imposed by a foreign authority, a request addressed by the foreign authority and a valid international and/or bilateral agreement had to be in force in both countries). The applicant maintained that no request for the validation of the sentence had been addressed by the Italian authorities to the Albanian Minister of Justice, nor had there been any international convention in force between the countries at the material time.
46. On 12 July 2004 the Constitutional Court dismissed the applicant’s appeal. It found the Supreme Court’s judgments of 30 January 2003 and 30 January 2004 constitutional. Moreover, it held that even though the composition of the District Court’s bench of 20 May 2003 was in breach of the law, it did not render the process unconstitutional as a whole. As regards the existence of two judgments delivered by different benches of the Court of Appeal on 10 September 2003, the Constitutional Court noted that there was only one judgment in the case file, which corresponded to the bench that had decided the case.
47. The judgment stated, in so far as relevant, as follows:
“The Constitutional Court considers that the arguments raised in the Supreme Court’s, Joint Benches, judgment [of 30 January 2003] are not in breach of the Constitution or [international] conventions. The mutual recognition [validation] of court judgments serves to strengthen legal cooperation between States and the achievement of certain objectives in relation to the freedom of liberty, security and justice. The principle of reciprocity presupposes the application of mutual and legal instruments in inter-state relations. In international law, reciprocity is defined as the right to equality and mutual respect amongst countries. International criminal doctrine and case-law have confirmed that cooperation amongst countries can occur even in the absence of bilateral treaties, on the basis of the principle of reciprocity.
As a rule, the principle of reciprocity applies through international instruments such as treaties and agreements, which envisage mutual rights and obligations. But, in exceptional cases, in the absence of such agreements, the States are not precluded from directly applying the principle of reciprocity, the generally recognised norms of international law and good will. Their application is in the interest of strengthening the States’ cooperation in the fight against organised crime and criminality.
The Constitutional Court notes that the judgment of the Supreme Court, Joint Benches as regards Articles 512 and 514 is not unconstitutional. They [the Supreme Court] rightly concluded that there was no conflict between those provisions and the international conventions’ provisions. The domestic provisions should apply in accordance with the interpretation made by the [Supreme Court] Joint Benches.
(...) It may be understood (...) that the request for the validation of a foreign court judgment may be made even in the absence of an agreement, on the basis of good will, generally recognised norms and the principle of reciprocity.”
48. On 24 September 2003, 13 January 2004 and 16 February 2004, in view of the deterioration in the applicant’s health, his representative and his father requested the Ministry of Justice and the prison authorities to allow him to be examined by appropriate doctors.
49. From 23 August 2004 to 31 August 2004 the applicant underwent in-patient treatment and examinations at Tirana Prison Hospital. During that period an initial magnetic resonance imaging (MRI) scan was carried out. He was diagnosed as suffering from multiple sclerosis (MS). The doctors reported that, even when the disease was quickly detected and treated, it was capable of causing shock, organ damage, permanent disability or death.
50. On 29 September 2004 a second MRI scan was carried out.
51. On 5 October 2004 the applicant’s representative informed the Registry that the applicant’s state of health had deteriorated and that he consequently needed further treatment and an essential medical examination by specialist neurologists. He filed two reports regarding the applicant’s state of health, which the doctors reported had worsened.
52. On 7 January 2005 Tirana High Security Prison requested authorisation from the Tirana prosecutor’s office for medical examinations at Tirana Prison Hospital in respect of the applicant and eight other inmates.
53. On an unspecified date in January 2005 the Tirana prosecutor’s office gave its approval in relation to the other eight prisoners and rejected the request concerning the applicant, stating that it was not competent to rule on his transfer from prison. It designated the General Prosecutor’s Office as the competent authority.
54. On 13 January 2005 Tirana High Security Prison reiterated its request to the General Prosecutor’s Office concerning the applicant’s medical treatment, but received no response. On 17 January 2005 the prison requested the Ministry of Justice’s General Prison Unit to designate the competent authority to decide on the applicant’s transfer for medical purposes.
55. On 16 February 2005 the applicant initiated criminal proceedings against the Tirana prosecutor’s office, complaining that its neglect in ensuring his medical care had contributed to the worsening of his health, which constituted discrimination vis-à-vis those prisoners who had been allowed to have medical treatment.
56. On 26 February 2005 the applicant was transferred to Peqin Prison, a high-security prison located approximately 100 km from Tirana Prison Hospital and detained under a high-security regime.
57. From February 2005 onwards the applicant was refused the opportunity to meet his lawyers and have any other contact with them.
58. On 15 April 2005, following repeated requests by the doctors of Peqin Prison, the applicant was sent to Tirana Prison Hospital for a medical examination. Following consultations among the doctors of that hospital and Tirana Civil Hospital on 19 April 2005, the applicant’s diagnosis was confirmed and they concluded that it was imperative for his health that he be treated with interferon-beta.
59. In a letter of 23 May 2005 the applicant’s representative informed the Registry that from April 2005 the prison authorities had suspended the applicant’s medical treatment, contrary to the doctors’ opinions, and that he was treated with vitamins and anti-depressant drugs.
60. In a letter of 28 June 2005 the applicant’s representative informed the Registry that without a court decision, the applicant had been placed under the special prison regime provided for in section 43 of the Prisoners’ Regime Act, which derogated from the conditions for ordinary detention laid down in the Act.
61. On 4 November 2005, following persistent requests by the applicant, the General Directorate of Prisons assessed him and reported on the medical treatment he was being given, finding that he was being treated mainly with drugs prescribed to cure rheumatism.
62. In 2005 the applicant initiated several sets of criminal proceedings against the Head of Tirana Prison Hospital, complaining of negligence in the provision of medical care to him. On unspecified dates the General Prosecutor’s Office dismissed his applications, and appeals by the applicant against the prosecutor’s decisions are still pending before the domestic courts.
63. From 21 to 24 February 2006 the doctors confirmed that the applicant suffered from multiple sclerosis. They reported deterioration in the applicant’s health, caused by the total lack of medical treatment for over two years. Fearing for his life, they strictly recommended that the applicant immediately receive adequate medical treatment.
64. In response to the applicant’s request of 3 January 2008, the President of the Chamber decided, on 10 January 2008, to indicate to the Albanian Government an interim measure under Rule 39 of the Rules of Court, stating that “the applicant should immediately be transferred to a civilian hospital in order that a medical examination of his condition can be carried out and that he can be given the treatment appropriate to his condition.” The President also decided to request the Government to immediately inform the Court of any decision to retransfer the applicant to Peqin High Security Prison, attaching any relevant medical certificate supporting his retransfer.
65. In the afternoon of 10 January 2008, given that it was the first time that an interim measure was being applied in respect of Albania, the Registrar of the Fourth Section, (“the Registrar”), spoke to the Government’s Agent over the telephone and officially notified the content of the interim measure and the importance of complying therewith. The Government’s Agent was informed that a copy of the notification of the indication under Rule 39 would be subsequently sent by facsimile.
66. Several attempts to send the notification by facsimile were unsuccessful in the evening of 10 January 2008. On the morning of 11 January 2008, having regard to the recurring problem with the facsimile, a scanned copy of the notification was sent by electronic mail to the Government Agent who acknowledged receipt thereof (also via electronic mail). On the same morning, the Government’s Agent informed the Court in a telephone conversation that she had urgently contacted the Ministry of Justice, the Ministry of Health, the General Prosecutor’s Office and other responsible state institutions in order to comply with the Court’s interim measure. In their written submissions, the Government confirmed the above statement.
67. From 11 January to 22 January 2008 the Government did not provide any information concerning any measures taken to comply with the Court’s interim measure of 10 January 2008.
68. On 23 January 2008 the applicant informed the Court that he had not yet been transferred.
69. On 24 January 2008 the applicant’s letter was forwarded to the Government, drawing their attention to the fact that a failure to comply with an interim measure could give rise to a violation of Article 34 of the Convention.
70. On 25 January 2008, following an order of the General Directorate of Prisons, the applicant was transferred to Tirana Prison Hospital with a view to being taken to hospital for the conduct of medical examinations. On the same day the applicant refused to be transferred to hospital and started a hunger strike. He alleged that the authorities had to provide him with the appropriate treatment instead of conducting medical examinations.
71. On 28 January 2008, the Registrar made several calls to the applicant’s representative and to the Government Agent. The Registrar urged the applicant to end the hunger strike and to comply with the Court’s interim measure about his transfer to hospital, where a medical examination of his situation would be conducted. The Registrar also called upon the authorities to comply with the Court’s interim measure and to refrain from any use of force, as alleged by the applicant.
72. On the same day, the applicant was transferred to the neurology ward of Tirana University Hospital Centre’s (Qendra Spitalore Universitare – “the UHC”) where he had specialised medical examination.
73. On 29 January 2008, following a letter of the UHC that the applicant’s presence was no longer required, the applicant was transferred to Tirana Prison Hospital.
74. On 30 January 2008 the Government provided the Court with a copy of the applicant’s medical file following the medical examinations of 28 January 2008. A doctors’ panel had concluded that the applicant suffered from multiple sclerosis. The doctors’ panel recommended that the applicant be treated with interferon beta with a view to stabilising his health and preventing progression of the disease. The doctors were unable to accurately describe the progression of the disease over the years, as he had not been under medical care. They expressed the view that the applicant’s health did not present any urgency and, under these circumstances, patients were usually treated as out-patients without any need to be hospitalised.
75. On 14 July 2008 the Government confirmed that the applicant’s treatment with interferon beta had started on 17 June 2008 in accordance with the doctors’ panel’s conclusions. The treatment was being administered every other day and it would appear that the applicant’s health has been stable ever since.
76. On 16 September 2008 the President of the Chamber decided to refuse the applicant’s request for the application of a renewed Rule 39 indication. The Government, however, were requested “to inform the Court on a regular basis about the applicant’s state of health and to provide medical evidence of this, bearing in mind that the applicant’s health conditions may necessitate specialised assistance while in prison.”
77. On 12 March 2009 the Government informed the Court that the applicant has been regularly provided with interferon beta and other medicines appropriate to his health.
78. Article 4 §§ 1 and 2 of the Constitution provides that the law constitutes the basis and delimits the boundaries of the activities of the State and that the Constitution is the highest law in the Republic of Albania.
79. Article 5 of the Constitution provides that the Republic of Albania applies international law that is binding upon it.
80. The Code of Criminal Procedure, in its relevant parts, provides as follows:
81. Article 13 § 2, point (ç), of the CCP, as amended by section 1 of Law no. 8813 of 13 June 2002 (in force from 11 July 2002), provides that “...district courts shall sit in a single-judge formation in cases concerning cooperation with foreign authorities...”.
82. Article 432 provides that an appeal to the Supreme Court should be made when: (a) the criminal law has not been respected or has been applied erroneously; (b) there have been breaches resulting in the nullity of the court’s judgment in accordance with Article 128 of the CCP; (c) there have been procedural violations that have affected the adoption of the decision.
83. Article 448 § 2 provides that a judgment of retrial proceedings may be appealed to the Supreme Court only in so far as it does not relate to any grounds that were previously decided upon by the Supreme Court.
84. Article 512, on the validity in Albania of foreign sentences, provides that the Ministry of Justice, when informed of a sentence imposed by a foreign authority concerning Albanian citizens, must send the prosecutor’s office a copy of the judgment and any relevant documents. The Ministry of Justice requests the validation of a foreign sentence when it considers that in accordance with an international convention, the decision in question must be executed or any other effects of it must be recognised in Albania.
85. Article 514 of the Code of Criminal Procedure, before being amended by Law no. 8813 of 13 June 2002, provided that a foreign court’s sentence could not be recognised and enforced in Albania in any of the following circumstances: (a) the sentence had not become final according to the laws of the State in which it had been imposed; (b) the sentence contained provisions which ran counter to the principles of the rule of law as applied by the Albanian State; (c) the sentence had not been imposed by an independent and impartial court or the defendant had not been summoned to appear before the trial or had not been granted the right to be questioned in a language that he understood and to be assisted by a defence lawyer; (ç) there were justified reasons to believe that the proceedings had been influenced by considerations regarding race, religion, sex, language or political beliefs; (d) the act for which the sentence was imposed was not provided for as a criminal offence in Albanian law; (dh) a final decision had been delivered or criminal proceedings were in progress in Albania in respect of the same act and against the same person; or (e) the sentenced person or his representative had not granted his consent.
86. Section 64 of Law no. 8813 of 13 June 2002 (in force from 11 July 2002) provides: “Article 514 § 1, point (e), of the CCP shall be abrogated.”
87. Article 78 of the Criminal Code, as in force at the time when the offence was committed in 1997, provided that a person convicted of premeditated homicide should be sentenced to a term of fifteen to twenty-five years of imprisonment and, where there were aggravating circumstances, to life imprisonment or death.
88. Taking into consideration the revival of blood feuds in the north and the north-east region of Albania, Law no. 8733 of 24 January 2001, which came into force on 13 March 2001, amended inter alia Article 78 of the Criminal Code by adding a new paragraph that regulates revenge killings in order to stop the total destruction of families. The new provision, in force at the time the Italian sentence was converted by the Albanian courts, reads as follows:
“1. A person convicted of premeditated homicide shall be sentenced to a term of fifteen to twenty-five years of imprisonment.
2. A person convicted of premeditated homicide because of an interest or/and vendetta shall be sentenced to a term of between twenty years and life imprisonment.”
89. Section 33 of the Prisoners’ Rights Act, as in force at the material time, provided that, in the absence of medical treatment in the prison’s health unit and when necessary, the prisoner may be transferred to a prison hospital or other medical institution, upon the order of the prosecutor. The prisoner has the right to appeal within five days to the district court against the prosecutor’s refusal [to transfer him to a hospital].
90. The Convention entered into force in respect of Albania on 23 January 2004. It was signed by Italy on 4 February 1971 and for the time being has not been ratified. Thus, it was not in force in respect of either country on 20 May 2003, when the applicant was convicted by the Tirana District Court. Its relevant provisions read as follows:
“1. A Contracting State shall be competent in the cases and under the conditions provided for in this Convention to enforce a sanction imposed in another Contracting State which is enforceable in the latter State.
2. This competence can only be exercised following a request by the other Contracting State.”
91. The objectives of the 1983 Transfer Convention, including its Additional Protocol of 1997, are to develop international cooperation in the field of criminal law and to further the ends of justice and social rehabilitation of sentenced persons. The Preamble to the Transfer Convention states that these objectives require that foreigners who are deprived of their liberty as a result of their commission of a criminal offence should be given the opportunity to serve their sentences within their own society. Its provisions, in so far as relevant, read as follows:
Article 1 – Definitions
“For the purposes of this Convention:
(...)
c. “sentencing State” means the State in which the sentence was imposed on the person who may be, or has been, transferred;
d. “administering State” means the State to which the sentenced person may be, or has been, transferred in order to serve his sentence”.
Article 3 – Conditions for transfer
“1. A sentenced person may be transferred under this Convention only on the following conditions:
a. if that person is a national of the administering State;
(...)”
92. The Transfer Convention entered into force in respect of Albania on 1 August 2000 and in respect of Italy on 1 October 1989. The Additional Protocol has not been ratified to date by either country.
93. The CPT visited Albania in 2005, 2006 and 2008. In 2005, the delegation inspected, inter alia, Tirana Prison Hospital.
94. In this report (CPT/Inf (2006) 24) the CPT found that the health-care facilities, “were of a very poor quality in all the establishments visited. For instance, a piece of equipment as basic as weighing scales was absent everywhere. Needless to say, such a state of affairs also hampers the adequate oversight of the nutrition provided in the establishment, as well as the supervision of hunger strikes which occurred from time to time. It is also of concern that no running water was available in the dentist’s surgery at Tirana-Vaqarr Prison. Further, both at Tepelena Prison and Tirana-Prison No. 313, the state of cleanliness and hygiene in the doctors’ consultation rooms left much to be desired.”
95. The CPT further noted “a number of serious shortcomings as regards the medical screening upon admission in the prisons visited (in particular, examinations not being carried out systematically or only in a very perfunctory manner).” It also expressed its concern “that newly arrived remand prisoners were not systematically screened for transmissible diseases (such as hepatitis B and C, HIV, syphilis and tuberculosis), and that no information was being provided to inmates regarding the prevention of such diseases”.
96. The CPT noted that at Prisons nos. 302 and 313 a number of medical files were not available. When “found”, those files contained nothing other than the names of the prisoners concerned.
97. As regards the treatment of patients with serious medical conditions, the CPT observed that a number of individual cases illustrated alarming shortcomings in some of the establishments. The relevant excerpts state:
“At Tepelena Prison and Tirana-Vaqarr Prison, the delegation met two prisoners who, due to their health condition (severe psychosis and an advanced stage of cancer, respectively), were in urgent need of specialised treatment in a hospital setting. However, no initiatives had been taken to transfer the prisoners concerned to the Prison Hospital. During the end-of-visit talks, the delegation requested the Albanian authorities to take urgent measures in respect of the two above-mentioned cases. In their letter of 14 July 2005, the Albanian authorities confirmed that both prisoners had been transferred to the Prison Hospital.
At Tirana-Vaqarr Prison, the delegation met a prisoner suffering from diabetes who was not receiving a special diet. The CPT must stress that such a state of affairs amounts to a denial of treatment. Further, in the case of another prisoner at Tirana-Vaqarr, who was suffering from tuberculosis, the delegation observed that there had been a considerable delay in transferring the prisoner concerned to the Prison Hospital. Further, no protective measures had been taken during his transfers to the hospital, in order to avoid other prisoners or members of staff becoming infected with the disease.”
98. The CPT recommended that the Albanian authorities review the provisions of health care in the establishments visited.
99. In this report (CPT/Inf (2007) 35) the CPT noted the domestic authorities’ failure to implement their recommendations, particularly as regards the medical examinations on admission to pre-trial detention facilities.
100. The CPT noted that “no improvements had been made as regards the general provision of health care in either establishment visited, notwithstanding various recommendations made by the CPT in the reports on the 2003 and 2005 visits”.
101. As regards one of the pre-trial detention facilities that the CPT visited, it noted that “conditions in the health-care facilities were appalling. The delegation received many complaints from inmates about delays in having access to the doctor and the quality of the health care provided; the delegation observed itself, on the spot, the case of one inmate in need of urgent medical care who had been left in a state of total neglect”.
102. The CPT raised the issue of long delays which had been observed in transferring inmates who were in urgent need of hospitalisation to a hospital. “The 2006 visit demonstrated that this problem had not yet been resolved. The delegation was informed that general hospitals were reluctant to admit detainees from pre-trial detention facilities, due to security considerations, while transfers to the Prison Hospital in Tirana were reportedly difficult, because the Prison Hospital falls under the authority of the Ministry of Justice”.
103. In this report (CPT/Inf (2009) 6) the CPT found that the provision of general health care appeared on the whole to be adequate in most of the establishments visited, despite situations which gave rise to particular concern. It also noted some improvements as regards medical examinations on admission, even though that “remains a particularly problematic area in the Albanian prison system”.
104. The CPT found that there had been shortcomings in the provision of specialist care, notably the provision of dental care and psychiatric care.
VIOLATED_ARTICLES: 3
34
5
VIOLATED_PARAGRAPHS: 5-1
